DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashi (US 2015/0367689). 
Regarding claim 1, Akashi discloses a tire (title), in a tread surface (2), a plurality of land portions (4) partitioned by a circumferential main groove (3) extending continuously in a tire circumferential direction on at least one side in a tire width direction (see Fig. 1), and comprising, in one of the land portions (4), a resonator (5) including an auxiliary groove (5a+5b; see Modified Figure 4A below) that terminates in the land portion (4) (see Fig. 4A), and at least one branch groove (see Modified Figure 4A below) that communicates between the auxiliary groove (5a+5b) and the circumferential groove main groove (3) (see Fig. 4A). Akashi further discloses that each of the narrow neck portions (5b) of the resonator (5) can have a flask shape having an enlarged part in the bottom ([0038]; see Fig. 3B). Thus, in the resonator shown in Fig. 4A, Akashi satisfies the limitation that a hidden groove (5b; see Modified Figure 4A below) having an opening width in the tread surface (2) that is smaller than a groove width of a groove bottom ([0038]; see Fig. 3B) is provided in at least a part of the auxiliary groove (5a+5b) (see Modified Figure 4A below). 

    PNG
    media_image1.png
    276
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    316
    342
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    307
    376
    media_image3.png
    Greyscale

Modified Figure 4A, Akashi
Regarding claim 2, Akashi discloses all of the limitations as set forth above for claim 1. Akashi further discloses that the auxiliary groove (5a+5b) comprises the hidden groove (5b), and a revealed groove (5a) excluding the hidden groove (5b) (Modified Figure 4A below). 

    PNG
    media_image4.png
    326
    498
    media_image4.png
    Greyscale

Modified Figure 4A, Akashi
Regarding claim 3, Akashi discloses all of the limitations as set forth above for claim 2. Akashi further discloses that the hidden groove (5b) is provided only in an end portion of the auxiliary groove (5a+5b) on one side in the tire circumferential direction (see Modified Figure 4A below). 

    PNG
    media_image5.png
    326
    601
    media_image5.png
    Greyscale

Modified Figure 4A, Akashi
Regarding claim 4, Akashi discloses all of the limitations as set forth above for claim 3. Akashi further discloses that the branch groove is provided adjacent to the end portion of the auxiliary groove (5a+5b) on one side in the tire circumferential direction (see Modified Figure 4A below). 

    PNG
    media_image6.png
    300
    631
    media_image6.png
    Greyscale

Modified Figure 4A, Akashi
Regarding claims 5 and 14, Akashi discloses all of the limitations as set forth above for claims 3 and 4, respectively. Akashi further discloses that that the revealed groove (5a) can be the shape of an oval ([0040]). Thus, the revealed groove (5a) disclosed by Akashi satisfies the limitation that an opening width of the revealed groove (5a) in the tread surface (2) gradually increases from one end of the revealed groove (5a) in the tire circumferential direction toward a maximum width position of the revealed groove (5a), and gradually decreases from the maximum width position toward the other end of the revealed groove (5a) in the tire circumferential direction (see Modified Figure 4A below). 

    PNG
    media_image7.png
    346
    623
    media_image7.png
    Greyscale

Modified Figure 4A, Akashi
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi (US 2015/0367689).
Regarding claims 7, 9, 12, 17, and 18, Akashi discloses all of the limitations as set forth above for claims 1, 2, 3, 4, and 5, respectively. Akashi fails to explicitly disclose, however, that a ratio of an extending length of the hidden groove (5b) to an extending length of the auxiliary groove (5a+5b) in developed view of the tread surface (2) is 0.15 or more and 0.75 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Figure 4A of Akashi (see also Modified Figure 4A below), one of ordinary skill in the art would have found that the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove is about 0.25, thus suggesting the claimed range of 0.15 or more and 0.75 or less. 

    PNG
    media_image8.png
    280
    481
    media_image8.png
    Greyscale

Modified Figure 4A, Akashi
Therefore, while Akashi does not explicitly state a value for the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these lengths to be within the claimed range because the drawings reasonably suggest doing so. Thus, Akashi satisfies all of the limitations in claims 7, 9, 12, 17, and 18.
Claims 6, 8, 10, 11, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi (US 2015/0367689) in view of Kato (US 2017/0203614). 
Regarding claims 6, 8, 11, 15, 16, and 20 Akashi discloses all of the limitations as set forth above for claims 1, 2, 3, 4, 5, and 14, respectively. Akashi further discloses that the shape of the bottom part of the revealed groove (5a) can be a curved shape ([0040]). Akashi fails to explicitly disclose, however, a groove deepest portion in which a groove depth in the auxiliary groove (5a+5b) is maximum, in at least a central portion of the auxiliary groove (5a+5b) in an extending direction. 
Kato teaches a similar tire (title) including a resonator (51) including an auxiliary groove (51a) that terminates within a land portion (41) (see Fig. 1). Kato further teaches a groove deepest portion (51d) in which a groove depth in the auxiliary groove (51a) is maximum, in at least a central portion of the auxiliary groove (51a) in an extending direction (see Fig. 2A; [0042]). Kato further teaches that this configuration further reduces air column resonance and pattern noise ([0012]-[0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary groove disclosed by Akashi to have the groove deepest portion taught by Kato because they would have had a reasonable expectation that doing so would lead to a further reduction in air column resonance and pattern noise. 
Regarding claims 10, 13, and 19, modified Akashi discloses all of the limitations as set forth above for claims 6, 8, and 11, respectively. Modified Akashi fails to explicitly disclose, however, that a ratio of an extending length of the hidden groove (Akashi: 5b) to an extending length of the auxiliary groove (Akashi: 5a+5b) in developed view of the tread surface (Akashi: 2) is 0.15 or more and 0.75 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Figure 4A of Akashi (see also Modified Figure 4A below), one of ordinary skill in the art would have found that the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove is about 0.25, thus suggesting the claimed range of 0.15 or more and 0.75 or less. 

    PNG
    media_image8.png
    280
    481
    media_image8.png
    Greyscale

Modified Figure 4A, Akashi
Therefore, while modified Akashi does not explicitly state a value for the ratio of an extending length of the hidden groove to an extending length of the auxiliary groove, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these lengths to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Akashi satisfies all of the limitations in claims 10, 13, and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749